DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following:
   Figures 3A-6B and 8A-10C:  The sheets must not contain frames around the sight (i.e., the usable surface), but should have scan target points (i.e., cross-hairs) printed on two catercorner margin corners. Each sheet must include a top margin of at least 2.5 cm. (1 inch), a left side margin of at least 2.5 cm. (1 inch), a right side margin of at least 1.5 cm. (5/8 inch), and a bottom margin of at least 1.0 cm. (3/8 inch), thereby leaving a sight no greater than 17.0 cm. by 26.2 cm. on 21.0 cm. by 29.7 cm. (DIN size A4) drawing sheets, and a sight no greater than 17.6 cm. by 24.4 cm. (6 15/16 by 9 5/8 inches) on 21.6 cm. by 27.9 cm. (8 1/2 by 11 inch) drawing sheets.   See 37 C.F.R. 1.84(g).
The drawing figures are too close to the edges of the sheets such that some of the numerals, representations, or drawings are being cut off when the drawings are copied.  The Figures need to be slightly smaller/compressed.
      Figure 3A - Top margin is approximately 5/8 of an inch (1.5 cm).
      Figure 3B - Top margin is slightly more than 5/8 of an inch (1.7 cm).
      Figure 4 - Top margin is slightly more than 1/2 of an inch (1.3 cm).
      Figure 5 - Top margin is slightly more than 3/8 of an inch (1.0 cm); and the bottom margin is slightly more than 3/16 of an inch (0.5 cm).
      Figure 6A - Bottom margin is approximately 2/8 of an inch (0.6 cm); and the top margin is slightly less than 2/8 of an inch (0.5 cm).
      Figure 6B - Bottom margin is approximately 3/16 of an inch (0.4 cm); and the top margin is slightly less than 3/8 of an inch (0.9 cm).
      Figure 8A - Top margin is slightly more than 3/16 of an inch (0.5 cm); and the bottom margin is slightly more than 3/16 of an inch (0.5 cm).
      Figure 8B - Top margin is about 2/8 of an inch (0.6 cm); and the bottom of the drawing passes through the page.
      Figure 8C - Top margin is about 3/16 of an inch (0.5 cm); and the bottom of the drawing passes through the page.
      Figure 9A - Top margin is about 3/16 of an inch (0.5 cm); and the bottom margin is less than 3/16 of an inch (0.4 cm). 
      Figure 9B - Top margin is less than 3/16 of an inch (0.4 cm). 
      Figure 10A - Top margin is about 3/16 of an inch (0.4 cm); and the bottom margin is less than 3/16 of an inch (0.4 cm). 
      Figure 10B - Top margin is about 2/16 of an inch (0.3 cm); and the bottom margin is less than 3/16 of an inch (0.4 cm). 
      Figure 10C - Top margin is about 3/16 of an inch (0.5 cm); and the bottom margin is less than 3/16 of an inch (0.3 cm). 
NOTE:  The above measurements reflect the closest reference numeral to the edge of the page; but, most of the above cited drawing figures contain multiple reference numerals that to not adhere to the proper margin spacing cited in 37 C.F.R. 1.84(g) of the MPEP. 


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numeral -- 12C -- does not appear within the drawing figures or Figure 1 as suggested by the disclosure in paragraph [0011], line 7.
   Reference numeral -- 1232c -- does not appear within Figure 4 as suggested by the disclosure in paragraph [0017], line 15.
   Reference numeral -- 12A -- does not appear within Figures 7A and/or 7B as suggested by the disclosure in paragraph [0023], line 2.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
   Providing the means for capturing an image of the corresponding fixed image, as recited in claim 1.
No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0003], line 2:  The terms "provided" and "timely" should be transposed.
   Paragraph [0003], line 5:  The phrase "a very good way" should be replaced with a  term similar to -- beneficial --.	  
   Paragraph [0006], line 5:  The term -- are -- should be inserted prior to the term "respectively" and the term "locate" should be corrected to read -- located --.
   Paragraph [0006], line 12:  The phrase -- in nowadays life -- should be deleted.
   Paragraph [0019], line 9:  The term "has" should be corrected to read
-- have --.
   Paragraph [0019], line 10:  The article -- an -- should be inserted prior to the term "electrical".
   Paragraph [0026], line 3:  The phrase "be served" should be corrected to read
-- serve --.
  	   Paragraph [0032], lines 4 and 5:  The term "trough" should be corrected to read 
-- troughs --.    
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 10, claim line 11:  The phrase "the piezoelectric element" lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0033177 (Mou et al.) in view of US 6,670,887 (Dungan) and US 2016/0328612 (Ahn et al.).

   With respect to the limitations of claim 1, Mou et al. ('177) disclose a monitoring and gas detection information notification system, comprising:
      a plurality of monitoring devices (1 - paragraph [0019], line 3 - at least one…), wherein the plurality of monitoring devices is respectively disposed at corresponding positions, and each of the plurality of monitoring devices comprises:
         an actuator-sensor module (Figure 2) installed in the monitoring module (1), wherein the actuator-sensor module comprises at least one actuator (13 - paragraph [0019], line 4) and at least one sensor (12 - paragraph [0019], line 4),  wherein the at least one actuator guides a gas outside the monitoring module into the monitoring module (paragraph [0022], lines 1-4 and Figures 1B and 2), and the at least one sensor (12) detects the gas so as to generate a gas detecting data and output the gas detecting data (paragraph [0022], lines 6-7] and paragraph [0026], lines 11-12 and Figures 1B and 2); and
      a cloud data processing device (5) stores and intelligently analyzes the gas detecting data output by the actuator-sensor module (1) (paragraph [0028], lines 1-3 and 5-7 and Figure 1B), wherein the gas detecting data are transmitted to the cloud data processing device (5) by the monitoring module through a data network (4) to generate a processed data (paragraph [0028], lines 1-6 and Figure 1B), and the cloud data processing device transmits the processed data to a notification processing system (31) so as to conduct a notification of monitoring information and gas detecting information (paragraph [0028], lines 7-14 and Figure 1B).
   Mou et al. ('177) fail to expressly disclose that the plurality of monitoring devices is disposed at fixed positions; a monitoring module capturing an image of the corresponding fixed position, stores the image, converts the image into an image data, and outputs the image data; and storing and analyzing the image data output by the monitoring module.
   Dungan discloses an apparatus for wireless gas monitoring, comprising a wireless monitoring system utilizing a plurality of fixed monitors (14) containing gas sensors (38) used to measure the gas concentration, as well as other information, in the vicinity of the monitor (14) (col. 7, lines 54-57 and col. 8, line 66 through col. 9, line 2).  Modifying Mou et al. ('177) to utilize fixed monitoring devices would have been obvious to one of ordinary skill in the art at the time of filing of the invention in order to determine the air quality in remote locations that could shift towards populated area via changes in wind direction.  The combination of Mou et al. ('177) in view of Dungan fails to disclose a monitoring module capturing an image of the corresponding fixed position, stores the image, converts the image into an image data, and outputs the image data; and storing and analyzing the image data output by the monitoring module.
   Ahn et al. disclose an electronic device that may collect gas and provide information associated with the gas.  The electronic device (100) comprises a gas sensor (110), a camera (120), a storage unit (130), a processing unit (160), and a communication unit (170).  The electronic device/monitoring module (100) captures an image of a position associated with a gaseous environment (gas sensor and camera interoperate with each other), stores the image (image is transferred to an external server - paragraph [0109]), and converts the image into image data, and outputs the image data (paragraph [0103], lines and Figure 9 - displays analyzed gas in an image obtained by camera).  Modifying the combination to generate image data from a camera would have been obvious to one of ordinary skill in the art at the time of filing of the invention as a means to further provide additional identification data along with gas sensor readings to help identify the source of the sensor readings.

   With respect to the limitations of claim 2, the combination (Mou et al. ('177)) further disclose that each of the plurality of the monitoring devices (1) further comprises a microprocessor (14) and a data transmitter (transceiver 16), wherein the microprocessor controls an operation of the monitoring module and an operation of the actuator-sensor module (paragraphs [0026] and [0028]) and converts a gas detecting value generated by the actuator-sensor module into the gas detecting data and outputs thereof (paragraph [0026], lines 9-12), and wherein the microprocessor transmits the gas detecting data to the data transmitter (Figure 1B), whereby the gas detecting data is transmitted to the cloud data processing device through the data transmitter for being stored and intelligently analyzed (paragraph [0028], lines 1-7).
      Ahn et al. further disclose that the microprocessor converts the image captured by the monitoring module into the image data and outputs thereof and transmits the image data to the data transmitter (paragraphs [0040] and [0042]).

   With respect to the limitations of claim 3 and 4, Mou et al. ('177) disclose that the data network is a wired network or a wireless network (Figure 1B shows that the data network (4) can be wired or wireless).  

   With respect to the limitations of claim 5, Mou et al. ('177) further disclose that the notification processing system starts an air quality notification processing mechanism device (31), wherein the air quality notification processing mechanism device transmits air quality notification information to a user device (paragraph [0026], lines 18-22 - user can be informed to avoid an area or wear masks).

   With respect to the limitations of claim 6, Mou et al. ('177) appear to disclose that the notification processing system starts a monitoring notification processing mechanism device, wherein the monitoring notification processing mechanism device transmits monitoring notification information to a user device (system appears to be monitoring constantly and alerts user to any adverse air quality).  

   With respect to the limitation of claim 7, Mou et al. ('177) disclose that the actuator (13) is a micro-electromechanical systems (MEMS) pump (paragraph [0033], lines 2-5).
  
   With respect to the limitation of claim 8, Mou et al. ('177) disclose that the actuator (13) is a piezoelectric pump (paragraph [0033], lines 2-4).

   With respect to the limitations of claim 9, Mou et al. ('177) appear to disclose that the piezoelectric pump (13) comprises:
      an inlet plate (131) having at least one inlet hole (131a), at least one convergence channel (131b), and a central recess (131c) forming a convergence chamber, wherein the at least one inlet hole (131a) is capable of guiding the gas outside the piezoelectric pump to flow therein, the at least one convergence channel (131b) corresponds to the at least one inlet hole, and the at least one convergence channel guides the gas from the at least one inlet hole to converge at the convergence chamber formed by the central recess (131c);
      a resonance sheet/plate (132) having a perforation (132c) corresponding to the convergence chamber, and a periphery of the perforation is a movable portion; and
      a piezoelectric actuator (133) disposed correspondingly to the resonance sheet (132);
      wherein a gap between the resonance sheet/plate (132) and the piezoelectric actuator (133) forms a first chamber (130), so that when the piezoelectric actuator (133) is driven, the gas is guided into the piezoelectric pump through the at least one inlet hole (131a) of the inlet plate (131), is converged at the central recess (131c) via the at least one convergence channel (131b), flows through the perforation (132c) of the resonance sheet/plate (132) and then is transmitted to the first chamber (130) by a resonance effect between the piezoelectric actuator (133) and the movable portion (132a) of the resonance sheet/plate (132) (paragraphs [0033-0042] and Figures 3A-6E).  

   With respect to the limitations of claim 10, Mou et al. ('177) further disclose that the piezoelectric pump comprises:
      a suspension plate (1331) having a first surface and a second surface, wherein the suspension plate is capable of bending and vibrating;
      an outer frame (1332) disposed around a periphery of the suspension plate (1331);
      at least one supporting element (1333) connected between the suspension plate (1331) and the outer frame (1332) to provide a flexible support for the suspension plate (1331); and a piezoelectric sheet/plate (1334) having a side length, wherein the side length of the piezoelectric sheet/plate (1334) is smaller than or equal to a side length of the suspension plate (1331), and the piezoelectric sheet (1334) is attached to a first surface of the suspension plate (1331) so as to drive the suspension plate (1331) to bend and vibrate when the piezoelectric element is applied with a voltage (paragraphs [0033-0042] and Figures 3A-6E).  

   With respect to the limitations of claim 11, Mou et al. ('177) further disclose that the  suspension plate (1331) is a square suspension plate, and the suspension plate has a protruding portion (1331a) (Figures 3A-4).

   With respect to the limitations of claim 12, Mou et al. ('177) further disclose that the piezoelectric pump (13) comprises: a conductive sheet/plate (135), a first insulation sheet/plate (134a), and a second insulation sheet/plate (134b), wherein the inlet plate (131), the resonance sheet/plate (132), the first insulation sheet/plate (134a), the conductive sheet/plate (135), the second insulation sheet/plate (134b)  are sequentially stacked and assembled with each other (Figures 3A-3B).

   With respect to the limitation of claim 17, Mou et al. ('177) further disclose that the  sensor comprises a gas sensor (paragraph [0021], lines 1-7).

   With respect to the limitation of claim 18, Mou et al. ('177) further disclose that the sensor comprises a micro particle sensor (paragraph  [0021], lines 1 and 4). 

   With respect to the limitation of claim 19, Mou et al. ('177) further disclose that the sensor comprises a volatile organic compounds (VOC) sensor (paragraph  [0021], lines 1-4). 


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0033177 (Mou et al.) in view of US 6,670,887 (Dungan) and US 2016/0328612 (Ahn et al.) as applied to claims 1 and 8 above, and further in view of US 2019/0060943 (Mou et al.).

   With respect to the limitations of claim 13, the combination of Mou et al. ('177) in view of Dungan and Ahn et al. disclose all of the limitations of the base claim and intervening claim 8, but fails to disclose a piezoelectric pump comprising piezoelectric pump (13) comprises: a nozzle plate comprising a suspension sheet and a hollow hole, wherein the suspension sheet is capable of bending and vibrating, and the hollow hole is formed at a central portion of the suspension sheet; a chamber frame stacked on the suspension sheet; an actuating body stacked on the chamber frame so as to bend and vibrate reciprocatingly when the actuating body is applied with a voltage; an insulation frame stacked on the actuating body; and a conductive frame stacked on the insulation frame; wherein the nozzle plate is fixed on four positioning bumps on a surface of the actuator-sensor module for being supported and positioned by the four positioning bumps, so that a spacing distance is defined between the nozzle plate and the surface of the actuator-sensor module for the gas to flow therethrough; a gas flow chamber is formed between the nozzle plate and the surface of the actuator-sensor module, and a resonance chamber is formed among the actuating body, the chamber frame, and the suspension sheet; wherein the nozzle plate is capable of being driven to move correspondingly by driving the actuating body, so that the suspension sheet of the nozzle plate vibrates vertically and reciprocatingly, and thus the gas enters into the gas flow chamber through the spacing distance and then is discharged out of the gas flow chamber, thereby achieving a transmission of gas flow.
   Mou et al. ('943) disclose a gas transporation device comprising a piezoelectric pump comprising:
      a nozzle plate (12) comprising a suspension sheet and a hollow hole (center of sheet), wherein the suspension sheet is capable of bending and vibrating, and the hollow hole is formed at a central portion of the suspension sheet;
      a chamber frame (13) stacked on the suspension sheet;
      an actuating body (14) stacked on the chamber frame (13) so as to bend and vibrate reciprocatingly when the actuating body (14) is applied with a voltage;
      an insulation frame (17) stacked on the actuating body (14); and
      a conductive frame (18) stacked on the insulation frame (17);
      wherein the nozzle plate is fixed on four positioning bumps on a surface of the actuator-sensor module for being supported and positioned by the four positioning bumps (casing (11) has four fixing recesses (113) having a shelf for supporting fixing parts (122) attached to the nozzle plate (121) - Figures 2A and 3-5C), so that a spacing distance (19) is defined between the nozzle plate (121) and the surface of the actuator-sensor module for the gas to flow therethrough;
      a gas flow chamber (19) is formed between the nozzle plate (121) and the surface of the actuator-sensor module (11), and a resonance chamber (130) is formed among the actuating body (14), the chamber frame (13), and the suspension sheet;
      wherein the nozzle plate (12) is capable of being driven to move correspondingly by driving the actuating body, so that the suspension sheet of the nozzle plate vibrates vertically and reciprocatingly, and thus the gas enters into the gas flow chamber through the spacing distance and then is discharged out of the gas flow chamber, thereby achieving a transmission of gas flow (paragraphs [0018-0027] and Figures 2A-5C).  Modifying the combination to utilize a different piezoelectric pump would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a miniature and silent gas transportation device for transporting gas at a high speed (paragraph [0001], lines 2-4).    

   With respect to the limitations of claim 14, the combination (Mou et al. ('943)) further discloses that the the actuating body (14) comprises:
      a piezoelectric carrier plate (141) stacked on the chamber frame (13);
      an adjusting resonance plate (142) stacked on the piezoelectric carrier plate (141); and
      a piezoelectric plate (143) stacked on the adjusting resonance plate (142) so as to drive the piezoelectric carrier plate (141) and the adjusting resonance plate (142) to bend and vibrate reciprocatingly when the piezoelectric plate (143) is applied with a voltage (paragraphs [0024] and [0027]).  


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0033177 (Mou et al.) in view of US 6,670,887 (Dungan) and US 2016/0328612 (Ahn et al.) as applied to claims 1 and 7 above, and further in view of TW 574151 U (MicroJet Technology).

   With respect to the limitations of claim 15, the combination of Mou et al. ('177) in view of Dungan and Ahn discloses all of the limitations of the base claim and intervening claim 7, but the combination fails to disclose that the micro-electromechanical systems pump comprises: a first substrate having a plurality of inlets, wherein each of the plurality of inlets is a conical hole; a first oxide layer stacked on the first substrate, wherein the first oxide layer has a plurality of convergence troughs and an oxide layer convergence chamber, wherein the plurality of convergence troughs is in communication between the oxide layer convergence chamber and the plurality of inlets; a second substrate combined with the first substrate, comprising: a silicon wafer layer, having: an actuation portion being circular; an outer peripheral portion being in a hollow ring shape and surrounding the periphery of the actuation portion; a plurality of connection portions respectively connected between the actuation portion and the outer peripheral portion; and a plurality of fluid channels surrounding the periphery of the actuation portion and located between the plurality of connection portions; a second oxide layer formed on the silicon wafer layer, wherein the second oxide layer is in a hollow ring shape, and the second oxide layer and the silicon wafer layer together define a vibration chamber; a silicon material layer being in a circular shape and located at the second oxide layer, wherein the silicon material layer is combined with the first oxide layer, and the silicon material layer has: a through hole located at a center portion of the silicon material layer; a vibration portion located at a peripheral area of the through hole; and a fixed portion located at a peripheral area of the silicon material layer; and a piezoelectric element being in a circular shape and stacked on the actuation portion of the silicon wafer layer.  
   MicroJet Technology disclose a micro-electromechanical pump (100 - Figure 1) comprising:
      a first substrate (1) having a plurality of inlets (11), wherein each of the plurality of inlets (11) is a conical hole;
      a first oxide layer (3) stacked on the first substrate (1), wherein the first oxide layer (3) has a plurality of convergence troughs (31) and an oxide layer convergence chamber (32), wherein the plurality of convergence troughs (31) is in communication between the oxide layer convergence chamber (32) and the plurality of inlets (11);
      a second substrate (2/4/5) combined with the first substrate (1), comprising:
         a silicon wafer layer, having:
            an actuation portion (44) being circular;
            an outer peripheral portion (45) being in a hollow ring shape and surrounding the periphery of the actuation portion (44);
            a plurality of connection portions (41) respectively connected between the actuation portion (44) and the outer peripheral portion (45); and
            a plurality of fluid channels (46) surrounding the periphery of the actuation portion (44) and located between the plurality of connection portions (41);
      a second oxide layer (5) formed on the silicon wafer layer (4), wherein the second oxide layer (5) is in a hollow ring shape, and the second oxide layer (5) and the silicon wafer layer (4) together define a vibration chamber;
      a silicon material layer (2) being in a circular shape and located at the second oxide layer (5), wherein the silicon material layer (2) is combined with the first oxide layer (3), and the silicon material layer (2) has:
         a through hole (21) located at a center portion of the silicon material layer (2);
         a vibration portion (24) located at a peripheral area of the through hole (21); and
a fixed portion (25) located at a peripheral area of the silicon material layer
(2); and
      a piezoelectric element (6) being in a circular shape and stacked on the
actuation portion (44) of the silicon wafer layer.   Modifying the combination with a microelectromechanical pump would have been obvious to one of ordinary skill in the art at the time of filing of the invention as a means of providing useful options for manufacturing miniature pumps that transport gases efficiently.  

	   With respect to the limitations of claim 16, MicroJet Technology further discloses that the piezoelectric element (6) comprises:
      a lower electrode layer (61);
      a piezoelectric layer (62) stacked on the lower electrode layer (61);
      an insulation layer (63) disposed on a part of a surface of the piezoelectric layer (62) and a part of a surface of the lower electrode layer (61); and
      an upper electrode layer (64) stacked on the insulation layer (63) and a remaining portion of the surface of the piezoelectric layer (62) where the insulation layer is not disposed, wherein the upper electrode layer (64) is used for electrically connecting to the piezoelectric layer (62).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various gas detecting devices and devices for determining air quality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2855